Exhibit 10.1
FIRST SUPPLEMENTAL INDENTURE
     This First Supplemental Indenture (this “Supplemental Indenture”), dated as
of February 28, 2011, is entered into by and between Terremark Worldwide, Inc.,
a Delaware corporation (the "Company”), and The Bank of New York Mellon Trust
Company, N.A. (formerly The Bank of New York Trust Company, N.A.), as trustee
under the Indenture referred to below (the “Trustee”).
W I T N E S S E T H
     WHEREAS, the Company has heretofore executed and delivered to the Trustee
an indenture (the "Indenture”), dated as of May 2, 2007, providing for the
issuance of 6.625% Senior Convertible Notes due 2013 (the “Securities”);
     WHEREAS, pursuant to Section 9.2 of the Indenture, the Company, with the
consent of the Trustee, may amend or supplement the Indenture or the Securities
with the consent of the Holders of at least a majority in aggregate principal
amount of the Securities outstanding;
     WHEREAS, pursuant to a consent solicitation statement and related consent
form, each dated February 14, 2011 (collectively, the “Consent Documents”), the
Company has solicited (the "Solicitation”) and obtained from the Holders of in
excess of a majority in aggregate principal amount of the Securities outstanding
such Holders’ consent to the Reporting Amendment (as defined below) to the
Indenture in exchange for the right to receive, upon the terms and subject to
the conditions set forth in the Consent Documents, a consent fee (the “Consent
Fee”);
     WHEREAS, on January 27, 2011, the Company entered into an Agreement and
Plan of Merger (as it may be amended from time to time, the “Merger Agreement”)
with Verizon Communications Inc., a Delaware corporation (“Verizon”) and Verizon
Holdings Inc., a Delaware corporation and a wholly-owned subsidiary of Verizon
(the “Purchaser”);
     WHEREAS, pursuant to the Merger Agreement, on February 10, 2011, the
Purchaser commenced an offer to purchase all of the outstanding shares (the
“Shares”) of the Company’s common stock, $.001 par value (the “Common Stock”) at
a purchase price of $19.00 per Share, net to the seller in cash, without
interest thereon and less any applicable withholding taxes, upon the terms and
subject to the conditions set forth in the offer to purchase and the related
letter of transmittal, each dated February 10, 2011 (each as may be amended or
supplemented from time to time and collectively constituting the “Verizon Equity
Offer”);
     WHEREAS, the Merger Agreement provides, among other things, that following
the consummation of the Verizon Equity Offer and subject to certain conditions,
the Purchaser will be merged with and into the Company (the “Merger”) with the
Company being the surviving corporation, wholly-owned by Verizon, and that, as a
result of the Merger, all of the then issued and outstanding Shares of the
Company (subject to exceptions as provided in the Merger Agreement) will be
automatically cancelled and converted into the right to receive an amount in
cash equal to $19.00 per Share, without interest thereon and less any applicable
withholding taxes (the “Merger Consideration”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Reporting Amendment will not become operative until the direct
or indirect acquisition by Verizon of a majority of the Shares then outstanding
determined on a fully-diluted basis (whether as a result of the consummation of
the Verizon Equity Offer or the consummation of the Merger or both) (the
“Verizon Acquisition”) and the satisfaction or waiver of the Consent Conditions
(as defined in the Consent Documents); and
     WHEREAS, Section 10.12 of the Indenture provides, among other things, that
in the case of any merger involving the Company which results in any
reclassification of, or change in, the Company’s Common Stock (other than a
change in name, or par value, or from par value to no par value, or from no par
value to par value or as a result of a subdivision or combination), the Company
shall, as a condition precedent to such merger, execute with the Trustee a
supplemental indenture providing that, at and after the effective time of such
merger, the Holder of each Security then outstanding shall have the right to
convert such Security into the kind and amount of shares of stock and other
securities and property (including cash) receivable upon such merger by a holder
of the number of shares of Common Stock deliverable upon conversion of such
Security immediately prior to such merger.
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
and the Trustee mutually covenant and agree as follows:
          1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
          2. Reporting Amendment. (a) Subject to Section 2(b) below, the
Indenture is hereby amended as follows (such amendments collectively, the
“Reporting Amendment”):
(i) The definition of “Rule 144A” contained in Section 1.1 of the Indenture is
hereby deleted in its entirety.
(ii) The covenant contained in Section 4.3 “Rule 144A Information and Annual
Reports” of the Indenture is hereby deleted in its entirety and replaced with
the following: “[Reserved.]”.
               (b) The Reporting Amendment shall become operative immediately
upon the provision by the Company to the Trustee of an Officers’ Certificate
certifying that the Verizon Acquisition has been consummated and that the
General Conditions (as defined in the Consent Documents) have either been
satisfied or waived by the Company.
          3. Conversion of Securities into Merger Consideration. Following the
effective time of the Merger (and subject to the consummation thereof), in
accordance with Section 10.12 of the Indenture, and subject to and upon
compliance with all other provisions of the Indenture, upon conversion by a
Holder of each Security then outstanding, the Holder shall have the right to
receive the Merger Consideration for each Share of Common Stock into which the
Holder is entitled to convert such Security (after giving effect, if applicable,
to any additional Shares of Common Stock that such Holder would have been
entitled to receive if it converts its Securities during a Cash Payment Change
of Control Conversion Period), and upon conversion of the Security by a Holder,
the Company shall pay to such Holder cash in an amount equal to the amount such
Holder would have received as Merger Consideration had such Holder converted its
Securities at the Conversion Price in effect immediately prior to the Merger
(after giving effect, if applicable, to any additional Shares of Common Stock
that such Holder would have been entitled to receive if it converts its
Securities during a Cash Payment Change of Control Conversion Period).

2



--------------------------------------------------------------------------------



 



          4. Supplemental Indenture Effective Time. This First Supplemental
Indenture will become effective and binding upon each of the Company, the
Trustee and the Holders of the Securities as of the day and year first above
written.
          5. No Other Amendments. Except as explicitly set forth in this
Supplemental Indenture, the Indenture shall remain unmodified and in full force
and effect.
          6. NEW YORK LAW TO GOVERN. THE LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE.
          7. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. Facsimile signatures and other
electronically scanned and transmitted signatures, including in portable
document format (PDF), shall be deemed originals for all purposes of this
Supplemental Indenture.
          8. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.
          9. Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Company.
          10. Severability. Any term or provision of this Supplemental Indenture
that is invalid or unenforceable in any situation in any jurisdiction will not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. If any provision hereof would,
under applicable law, be invalid or unenforceable in any respect, then each
party hereto intends that such provision will be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable law.
[signature pages follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.

            Terremark Worldwide, Inc.
      By:   /s/ Jose A. Segrera         Name:   Jose A. Segrera        Title:  
Executive Vice President and Chief Financial Officer     

Terremark — Supplemental Indenture

 



--------------------------------------------------------------------------------



 



            The Bank of New York Mellon Trust Company, N.A.
as Trustee
      By:   /s/ Craig A. Kaye         Name:   Craig A. Kaye        Title:   Vice
President     

Terremark — Supplemental Indenture

                                   

 